



THE WENDY’S COMPANY
LONG-TERM PERFORMANCE UNIT AWARD AGREEMENT
(this “Agreement”)
The Wendy’s Company (the “Company”), pursuant to the provisions of The Wendy’s
Company 2010 Omnibus Award Plan (the “Plan”), hereby irrevocably grants to the
Participant stated below an Award (the “Award”) of Performance Units (the
“Units”), on _____________, 20___ (the “Award Date”), as specified below:
Participant:
______________________
Performance Period:
December 31, 2018 to January 2, 2022
Target Free Cash Flow Units:
____________ (the “Free Cash Flow Units”)
Target TSR Units:
____________ (the “TSR Units”)



Each Unit represents the right to receive one (1) share of Common Stock provided
that the applicable performance goal as described in this Agreement is achieved.
Capitalized terms used and not otherwise defined in this Agreement shall have
the respective meanings assigned to them under the Plan.
1.    Free Cash Flow.
(a)    Earning of Award. The extent to which the Participant will earn the Free
Cash Flow Units is based on the Company’s cumulative Free Cash Flow (as defined
below) for the Performance Period compared to the cumulative Free Cash Flow
Target established by the Committee for the Performance Period as shown in the
chart below (with the Threshold, Above Threshold, Target, Above Target and
Maximum cumulative Free Cash Flow amounts to be set forth on a separate exhibit
which will be provided to the Participant).
Company
Cumulative Free Cash Flow
 
Percentage of
Free Cash Flow Units Earned
Maximum
 
200.0%
Above Target
 
150.0%
Target
 
100.0%
Above Threshold
 
75.0%
Threshold
 
37.5%
Below Threshold
 
0.0%



Linear interpolation shall be used to determine the percentage of Free Cash Flow
Units earned in the event the Company’s cumulative Free Cash Flow falls between
the (i) Threshold and Above Threshold, (ii) Above Threshold and Target, (iii)
Target and Above Target or (iv) Above Target and Maximum performance levels
shown in the chart above. The Company’s cumulative Free Cash Flow will be
determined as set forth in Section 1(b) below.


385813

--------------------------------------------------------------------------------





(b)    Calculation of Free Cash Flow. The Company’s “cumulative Free Cash Flow”
means the sum of the Company’s Free Cash Flow (as defined below) for each fiscal
year of the Performance Period.
“Free Cash Flow” means cash flows from operations minus (i) capital expenditures
and (ii) the net change in the restricted operating assets and liabilities of
the advertising funds and any excess/deficit of advertising funds revenue over
advertising funds expenses included in net income, each as prepared in
accordance with accounting principles generally accepted in the United States of
America (“GAAP”) and reported in the Company’s fiscal 2019, 2020 and 2021
Consolidated Statements of Cash Flows, as adjusted (A) due to changes in
applicable accounting standards or principles, (B) to exclude the impact of the
proposed settlement of the financial institutions class action lawsuits related
to the 2015 and 2016 criminal cyberattacks and (C) to exclude the impact of any
other unusual or nonrecurring events as described in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable fiscal year. Any such
adjustment made pursuant to the preceding sentence must be approved by the
Committee.
2.    Relative TSR Performance.
(a)    Earning of Award. The extent to which the Participant will earn the TSR
Units is based on the Company TSR Percentile Ranking (as defined below) for the
Performance Period based on the following chart:
Company TSR Percentile Ranking
 
Percentage of TSR Units Earned
≥ 90th
 
200.0% (Maximum)
75th
 
150.0% (Above Target)
50th
 
100.0% (Target)
37.5th
 
75.0% (Above Threshold)
25th
 
37.5% (Threshold)
< 25th
 
0.0% (Below Threshold)



Linear interpolation shall be used to determine the percentage of TSR Units
earned in the event the Company TSR Percentile Ranking falls between the (i)
25th and 37.5th percentiles, (ii) the 37.5th and 50th percentiles, (iii) the
50th and 75th percentiles or (iv) the 75th and 90th percentiles listed in the
above chart. The Company TSR Percentile Ranking will be determined as set forth
in Section 2(c) below.
(b)    Calculation of TSR. “TSR” means total stockholder return, which shall be
calculated as follows:
“TSR” = Change in Stock Price + Dividends Paid
Beginning Stock Price




2

--------------------------------------------------------------------------------





(i)
Beginning Stock Price shall mean the average of the Closing Prices for each of
the twenty (20) trading days immediately prior to the first trading day of the
Performance Period;

(ii)
Ending Stock Price shall mean the average of the Closing Prices for each of the
last twenty (20) trading days of the Performance Period;

(iii)
Change in Stock Price shall equal the Ending Stock Price minus the Beginning
Stock Price;

(iv)
Dividends Paid shall mean the total of all dividends paid on one (1) share of
Common Stock during the Performance Period, provided that dividends shall be
treated as though they are reinvested;

(v)
Closing Price shall mean the last reported sale price on the applicable stock
exchange or market of one (1) share of Common Stock for a particular trading
day; and

(vi)
In all events, TSR shall be adjusted to give effect to any stock dividends,
stock splits, reverse stock splits and similar transactions.



(c)    Calculation of Company TSR Percentile Ranking. The Company shall
determine (i) the Company’s TSR for the Performance Period and (ii) the TSR for
the Performance Period of each company that was included in the S&P MidCap 400
Index as of the last day of the Performance Period. The Company TSR Percentile
Ranking shall mean the percentage of TSRs of the companies included the S&P
MidCap 400 Index as of the last day of the Performance Period that are lower
than the Company’s TSR.
3.    Form and Timing of Payments Under Award.
(a)    Following the end of the Performance Period, the Committee shall
determine whether and the extent to which the Company’s cumulative Free Cash
Flow and the Company TSR Percentile Ranking (the “Performance Goals”) have been
achieved for the Performance Period and shall determine the number of shares of
Common Stock, if any, issuable to the Participant with respect to the level of
achievement of the Performance Goals; provided that with respect to any Award to
a “covered employee” within the meaning of Section 162(m) of the Code, the
Committee shall have certified the achievement of the Performance Goals. The
Committee’s determination with respect to the achievement of the Performance
Goals shall be based on the Company’s financial statements and other relevant
information, subject to any adjustments made by the Committee in accordance with
this Section 3.
(b)    Notwithstanding satisfaction, achievement or completion of the
Performance Goals (or any adjustments thereto as provided below), the number of
shares of Common Stock issuable hereunder may be reduced or eliminated by the
Committee on the basis of such further considerations as the Committee in its
sole discretion shall determine. The Committee shall have the right to adjust or
modify the calculation of the Performance Goals as permitted under the Plan.


3

--------------------------------------------------------------------------------





(c)    To the extent the Committee has determined that this Award is a
Performance Compensation Award and is intended to comply with the
performance-based exception to Section 162(m) of the Code, and the Participant
is a “covered employee” within the meaning of Section 162(m) of the Code, all
actions taken hereunder (including without limitation any adjustments of the
Performance Goals) shall be made in a manner intended to comply with Section
162(m) of the Code, subject to Section 11(a) of the Plan.
(d)    The Units earned pursuant to this Award shall be paid out to the
Participant in shares of Common Stock as soon as reasonably practicable
following the Committee’s determination, but in no event later than March 15,
2022. For the avoidance of doubt, fractional shares of Common Stock shall be
rounded down to the nearest whole number without any payment therefor.
4.    Change in Control.
(a)    In the event a Change in Control occurs during the Performance Period,
then immediately before such Change in Control, any unvested outstanding Units
shall be converted (without proration for the percentage of the Performance
Period that has elapsed) into time-based restricted stock units (vesting on the
last day of the Performance Period); provided, that the number of Units that
shall be converted into time-based restricted stock units shall be based on (i)
actual performance through the date of the Change of Control as determined by
the Committee or (ii) if the Committee determines that measurement of actual
performance cannot be reasonably assessed, the assumed achievement of Target
performance as determined by the Committee. If, to the extent applicable, such
time-based restricted stock units are not assumed or replaced by the
acquirer/continuing entity in connection with such Change in Control on terms
deemed by the Committee to be substantially equivalent, then all such time-based
restricted stock units shall vest (and the restrictions thereon shall lapse) on
the date of the Change in Control and shall be paid out to the Participant in
shares of Common Stock as soon as practicable following the Committee’s
determination, but in no event later than seventy-four (74) days following the
last day of the calendar year in which the Change in Control occurred. Any such
determination(s) by the Committee shall be final and binding on all parties,
absent manifest error.
(b)    In the event the Participant’s employment or service to the Company and
its Subsidiaries is terminated prior to the end of the Performance Period by the
Company or its Subsidiaries other than for Cause (and other than due to death or
Disability), or by the Participant for Good Reason, in each case following a
Change in Control, then the Participant shall become vested in the time-based
restricted stock units received pursuant to Section 4(a) above and the
restrictions thereon shall immediately lapse as of the date of such termination
of employment or service; provided, in each case, that the number of restricted
stock units that shall become fully vested and free from such restrictions shall
be prorated based on the time elapsed from the Award Date to the date of
termination of employment or service. The restricted stock units earned in
accordance with the foregoing shall be paid out to the Participant in shares of
Common Stock as soon as practicable following the Committee’s determination, but
in no event later than seventy-four (74) days following the last day of the
calendar year in which the termination of employment occurred.


4

--------------------------------------------------------------------------------





5.    Termination of Employment or Service.
(a)    If the Participant ceases employment or service to the Company and its
Subsidiaries for any reason prior to the end of the Performance Period (except
following a Change in Control as described in Section 4(b) above), the Units
shall be immediately canceled and the Participant shall thereupon cease to have
any right or entitlement to receive any shares of Common Stock under the Award.
(b)    Notwithstanding Sections 3(d) and 5(a) above, in the event the
Participant’s employment or service to the Company and its Subsidiaries is
terminated by the Company or its Subsidiaries due to death or Disability,
outstanding Units granted to the Participant shall become vested and the
restrictions thereon shall immediately lapse as of the date of such termination
of employment or service; provided, that the portion of any such Units that
shall become fully vested and free from such restrictions shall be based on (i)
actual performance through the date of termination as determined by the
Committee or (ii) if the Committee determines that measurement of actual
performance cannot be reasonably assessed, the assumed achievement of Target
performance as determined by the Committee, in each case prorated based on the
time elapsed from the Award Date to the date of termination of employment or
service. The Units earned in accordance with the foregoing shall be paid out to
the Participant in shares of Common Stock as soon as practicable following the
Committee’s determination, but in no event later than seventy-four (74) days
following the last day of the calendar year in which the termination of
employment occurred.
(c)    In addition, notwithstanding Section 5(a) above, in the event the
Participant’s employment or service to the Company and its Subsidiaries is
terminated by the Company or its Subsidiaries prior to the end of the
Performance Period other than for Cause (and other than (i) due to death or
Disability as described in Section 5(b) above or (ii) by the Company other than
for Cause or by the Participant for Good Reason following a Change in Control as
described in Section 4(b) above), the Units shall become vested and the
restrictions thereon shall immediately lapse as of the date of such termination
of employment or service; provided, that the portion of any such Units that
shall become fully vested and free from such restrictions shall be based on
actual performance through the end of the Performance Period as determined by
the Committee in accordance with Section 3 above, prorated based on the time
elapsed from the Award Date to the date of termination of employment or service.
The Units earned in accordance with the foregoing shall be paid out to the
Participant in shares of Common Stock as soon as practicable following the
Committee’s determination, subject to and in accordance with Section 3 above.
6.    Dividend Equivalent Rights. Each Unit shall also have a dividend
equivalent right

(a “Dividend Equivalent Right”). Each Dividend Equivalent Right represents the
right to receive all of the ordinary cash dividends that are or would be payable
with respect to the Units. With respect to each Dividend Equivalent Right, any
such cash dividends shall be converted into additional Units based on the Fair
Market Value of a share of Common Stock on the date such dividend is paid.


5

--------------------------------------------------------------------------------





Such additional Units shall be subject to the same terms and conditions
applicable to the Unit to which the Dividend Equivalent Right relates,
including, without limitation, the restrictions on transfer, forfeiture, vesting
and payment provisions contained in this Agreement. In the event that a Unit is
forfeited as provided in Sections 3 and 5 above, then the related Dividend
Equivalent Right shall also be forfeited.
7.    Withholding Taxes. The Participant shall be required to pay to the
Company, and the Company shall have the right and is hereby authorized to
withhold, from any cash, shares of Common Stock, other securities or other
property deliverable in respect of the Units or from any compensation or other
amounts owing to the Participant, the amount (in cash, Common Stock, other
securities or other property) of any required withholding taxes in respect of
the Units, and to take such other action as may be necessary in the opinion of
the Committee or the Company to satisfy all obligations for the payment of such
withholding and taxes. In addition, the Committee may, in its sole discretion,
permit the Participant to satisfy, in whole or in part, the foregoing
withholding liability (but no more than the minimum required statutory
withholding liability) by (a) the delivery of shares of Common Stock (which are
not subject to any pledge or other security interest) owned by the Participant
having a Fair Market Value equal to such withholding liability or (b) having the
Company withhold from the number of shares of Common Stock otherwise issuable or
deliverable upon settlement of the Units a number of shares with a Fair Market
Value equal to such withholding liability. The obligations of the Company under
this Agreement will be conditional on such payment or arrangements, and the
Company will, to the extent permitted by law, have the right to deduct any such
taxes from any payment of any kind otherwise due to the Participant.
8.    Securities Laws. The Participant agrees that the obligation of the Company
to issue shares of Common Stock upon the achievement of the Performance Goal
shall also be subject, as conditions precedent, to compliance with applicable
provisions of the Securities Act of 1933, as amended, the Securities Exchange
Act of 1934, as amended, state securities or corporation laws, rules and
regulations under any of the foregoing and applicable requirements of any
securities exchange upon which the Company’s securities shall be listed.
9.    Bound by Plan. The Units have been granted subject to the terms and
conditions of the Plan, a copy of which has been provided to the Participant and
which the Participant acknowledges having received and reviewed. Any conflict
between this Agreement and the Plan shall be decided in favor of the provisions
of the Plan. Any conflict between this Agreement and the terms of a written
employment agreement for the Participant that has been approved, ratified or
confirmed by the Board of Directors of the Company or the Committee shall be
decided in favor of the provisions of such employment agreement. This Agreement
may not be amended, altered, suspended, discontinued, cancelled or terminated in
any manner that would materially and adversely affect the rights of the
Participant except by a written agreement executed by the Participant and the
Company.
10.    Clawback. Notwithstanding anything to the contrary contained herein, in
the event of a material restatement of the Company’s issued financial
statements, the Committee shall review the facts and circumstances underlying
the restatement (including, without limitation, any potential wrongdoing by the
Participant and whether the restatement was the result of negligence or
intentional or gross misconduct) and may, in the Committee’s sole discretion,
direct the Company to recover


6

--------------------------------------------------------------------------------





all or a portion of the Units or any gain realized on the settlement of the
Units or the subsequent sale of Common Stock acquired upon settlement of the
Units with respect to any fiscal year in which the Company’s financial results
are negatively impacted by such restatement. If the Committee directs the
Company to recover any such amount from the Participant, then the Participant
agrees to and shall be required to repay any such amount to the Company within
thirty (30) days after the Company demands repayment. In addition, if the
Company is required by law to include an additional “clawback” or “forfeiture”
provision to outstanding awards, then such clawback or forfeiture provision
shall also apply to this Award as if such additional provision had been included
on the date of grant and the Company shall promptly notify the Participant of
such additional provision. In addition, if a court determines that the
Participant has engaged or is engaged in Detrimental Activities during the
Participant’s employment or service with the Company or its Subsidiaries or
after the Participant’s employment or service with the Company or its
Subsidiaries has ceased, then the Participant, within thirty (30) days after
written demand by the Company, shall return the Units or any gain realized on
the settlement of the Units or the subsequent sale of Common Stock acquired upon
settlement of the Units.
11.    Electronic Delivery. By accepting the Award of Units evidenced by this
Agreement, the Participant hereby consents to the electronic delivery of
prospectuses, annual reports and other information required to be delivered by
Securities and Exchange Commission rules. This consent may be revoked in writing
by the Participant at any time upon three (3) business days’ notice to the
Company, in which case subsequent prospectuses, annual reports and other
information will be delivered in hard copy to the Participant.
12.    Notices. Notices and communications under this Agreement must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to The Wendy’s Company, One Dave Thomas Boulevard,
Dublin, Ohio 43017, Attention: Corporate Secretary, or any other address
designated by the Company in a written notice to the Participant. Notices to the
Participant will be directed to the address of the Participant then currently on
file with the Company, or at any other address given by the Participant in a
written notice to the Company.
13.    No Right to Employment. This grant does not constitute an employment
contract. Nothing in this Agreement or the Plan shall confer upon the
Participant the right to continue to serve as a director or officer to, or to
continue as an employee or service provider of, the Company or its Affiliates
during all or any portion of the Performance Period.
14.    Section 409A of the Code. If any provision of this Agreement could cause
the application of an accelerated or additional tax under Section 409A of the
Code upon the vesting or settlement of the Units (or any portion thereof), such
provision shall be restructured, to the minimum extent possible, in a manner
determined by the Company (and reasonably acceptable to the Participant) that
does not cause such an accelerated or additional tax. It is intended that this
Agreement shall not be subject to Section 409A of the Code by reason of the
short-term deferral rule under Treasury Regulation Section 1.409A-1(b)(4), and
this Agreement shall be interpreted accordingly.


7

--------------------------------------------------------------------------------





15.    Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof.
16.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. Furthermore, delivery of a copy of a
counterpart signature by facsimile or electronic transmission shall constitute a
valid and binding execution and delivery of this Agreement, and such copy shall
constitute an enforceable original document.
17.    Electronic Signature. This Agreement may be executed and exchanged by
facsimile or electronic mail transmission, and the facsimile or electronically
transmitted copies of each party’s respective signature will be binding as if
the same were an original signature. This Agreement may also be executed through
the use of electronic signature, which the Company and Participant acknowledge
is a lawful means of obtaining signatures in the United States. Each party
agrees that its electronic signature is the legal equivalent of such party’s
manually written signature on this Agreement and therefore shall be the same,
and shall have the same force and effect, as such party’s manually written
signature. Each party further agrees that its use of a key pad, mouse or other
device to select an item, button or icon, or to perform any other similar
act/action, regarding any agreement, acknowledgement, consent terms, disclosures
or conditions constitutes such party’s signature, acceptance and agreement as if
actually signed by such party in writing. Furthermore, to the extent applicable,
all references to signatures in this Agreement may be satisfied by procedures
that the Company or a third-party designated by the Company has established or
may establish for an electronic signature system.
18.    Validity of Agreement. This Agreement shall be valid, binding and
effective upon the Company on the Award Date. However, the Units evidenced by
this Agreement shall be forfeited by the Participant and this Agreement shall
have no force and effect if this Agreement is duly rejected. The Participant may
reject this Agreement and forfeit the Units by notifying the Company or its
designee in the manner prescribed by the Company and communicated to the
Participant; provided that such rejection must be received by the Company or its
designee no later than the earlier of (a) ______________, 20___ and (b) the date
the Units first vest pursuant to the terms hereof. If this Agreement is rejected
on or prior to such date, the Units evidenced by this Agreement shall be
forfeited, and neither the Participant nor the Participant’s heirs, executors,
administrators and successors shall have any rights with respect thereto.
[Remainder of page intentionally left blank.]






8

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company, by a duly authorized officer thereof, has
caused this Long-Term Performance Unit Award Agreement to be executed as of the
Award Date stated above.


THE WENDY’S COMPANY
By:
 
Name:
 
Title:
 











9